OPINION
{¶ 1} Dontay D. Dyer appeals from his conviction and sentence following guilty pleas to charges of attempted kidnapping and breaking and entering.
 {¶ 2} The record reflects that Dyer entered the guilty pleas after the trial court overruled a motion to suppress incriminating statements he made to police following his arrest. In exchange for the pleas, Dyer and the State agreed that a third charge of possessing criminal tools would be dismissed and that Dyer would receive concurrent sentences totaling no more than two years for his convictions. The trial court accepted the plea agreement and sentenced Dyer in accordance with it. This timely appeal followed.
 {¶ 3} On October 13, 2004, appellate counsel filed a brief pursuant toAnders v. California (1967), 386 U.S. 734, representing that he could find no arguably meritorious issues for appellate review. In light of Dyer's guilty pleas pursuant to a plea agreement, appellate counsel opined that the only possible issues would involve sentencing. Counsel then expressed his belief that no sentencing-related errors occurred.
 {¶ 4} On October 15, 2004, we notified Dyer that his appellate counsel had filed an Anders brief and invited him to file a pro se brief, within sixty days, assigning errors for our review. To date, Dyer has filed nothing. Pursuant to our responsibilities under Anders, we have conducted a complete review of the record, including all transcripts and videotapes. We concur with appellate counsel's assessment that there are no arguably meritorious issues for appellate review. Accordingly, we hereby affirm the judgment of the Montgomery County Common Pleas Court.
Judgment affirmed.
Wolff, J., and Fain, J., concur.